ON PETITION FOR REHEARING.
Appellant's counsel so earnestly insist that there was no waiver of objection as to the notice given to the city that we conclude to withdraw, and do hereby withdraw, so much of the decision herein as holds that there was a waiver of objection to the notice, and, without deciding as to such waiver, to determine the question as to the sufficiency of the notice upon its merits.
The notice, addressed to the mayor of the city, was in substance that on or about June 30, 1927, the decedent, a resident of said city, was riding a bicycle in a lawful and careful manner at or near the intersection of Sixteenth and Washington Streets; that he turned south onto *Page 11 
Washington Street in a careful and lawful manner; that the city, by and through its officers and employees, negligently caused a large amount of sand to be placed in a pile on Washington Street, about 20 feet south of said intersection, which obstructed a large portion of the traveled part of said street; that as he approached said pile of sand, he did, in a careful manner, undertake to ride around the same, in order to reach his place of business; that, while so riding, he was struck by an automobile driven by one Williams, who was driving at a high and dangerous rate of speed; that because of the careless and negligent manner in which said sand was piled in said street, combined with the careless manner in which Williams was driving said automobile, the deceased was struck and sustained serious injuries, from which he shortly thereafter died; that the undersigned Stella Goodnow is his sole and only heir at law and his widow, and by reason of such facts is entitled to recover damages from the city in the sum of $10,000 on account of the injury and death of her said husband. The notice was dated August 11, 1927, and signed "Stella Goodnow."
It is appellant's contention that, because the notice was given by Stella Goodnow, the widow of the deceased, and not by Stella Goodnow, the administratrix of his estate, it is therefore insufficient.
Section 11230 Burns 1926, provides that no action for damages for injuries to person or property resulting from any defect in the condition of any street, alley, highway, or bridge, 4.  shall be maintained against any city or town of this state unless written notice containing a brief general description of the time, place, cause and nature of such injury shall, within 60 days thereafter be given to the clerk or mayor or members of the board of trustees of such city or town. It is to be observed that the statute does not say who shall give *Page 12 
the notice. It does not say that in cases of wrongful death the administrator or administratrix shall give the notice. If we so hold, then we must read into the statute the further provision that, in cases of wrongful death, the notice must be given by the personal representative of the deceased. It is not the province of the court to extend the application of the statute by construction, nor to read into an act of the Legislature provisions which are not therein.
As was said in City of East Chicago v. Gilbert (1915),59 Ind. App. 613, 108 N.E. 29: "The purpose of such statute is `to apprise the officers of the municipality of the location, so that it might be examined with a view to preparing a defense to the action if it was thought a defense should be made; that if it directs the attention of said officers with reasonable certainty to the place of the accident, the requirements of the notice have been met; and that it was not intended that the terms of the notice should be used as a stumbling block or pitfall to prevent recovery by meritorious claimants.'" (Citing authorities.)
Also, as was said in Town of French Lick v. Allen (1917),63 Ind. App. 649, 115 N.E. 79: "It seems to be the conclusion of all the courts that the real purpose of the notice is to furnish to the city or town such information, within a reasonable time after the accident, from which it may know the time, the exact location, the circumstances and the nature of the injury so that the authorities may determine the question of its liability; that they may have an opportunity to investigate before any suit can be brought and also the opportunity to obtain and preserve testimony as to the condition of the street and the circumstances attending the injury. The city receiving the notice intended for this purpose is not required to examine places not mentioned in the notice or to respond in damages for injuries not mentioned." *Page 13 
The notice informed appellant city that Stella Goodnow was the widow and the sole and only heir at law of the deceased. The city is bound to know that, by statutory regulation, an action for wrongful death maintained by the personal representative inures solely to the widow and children, if any, or next of kin in this case, there being no such heirs other than the widow, solely to her benefit, and that she had the only claim which might arise from such wrongful death, and that the prosecution of such claim was, in a legal way, properly by the personal representative. We hold that the notice was sufficient.
Petition for rehearing denied.